PER CURIAM:
On March 2,1976, appellant entered a guilty plea to Theft by Receiving Stolen Goods which, pursuant to the terms of a plea agreement, was designated as a misdemeanor of the first degree. Appellant was sentenced to a five year term of probation. He thereafter violated the terms of the probationary order. After a revocation hearing, appellant was sentenced to three to seven years imprisonment. This was an error since the maximum term of imprisonment for a misdemeanor of the first degree is five years. The case is therefore remanded to the lower court for resentencing.
Appellant also contends that he was denied a Gagnon I hearing and a speedy Gagifon II hearing, see Pa.R.Crim.P. 1409. These claims are without merit.
SPAETH, J., concurs in the result.
WATKINS, former President Judge, did not participate in the consideration or decision of this case.